DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claim 1, line 4, “, wherein the first radio signal is different from the second radio signal” should be inserted between “the second radio signal” and “;”.
As to claim 1, line 6, “, wherein the first envelope signal is different from the second envelope signal” should be inserted between “the second radio signal” and “;”.
As to claim 1, line 10, “, wherein the first clipping gain signal” is different from the second clipping gain signal” should be inserted between “first weighing factor” and “;”.
As to claim 1, the first and second weighing factors should be defined in terms of range.
Independent claims 9 and 15 are objected for similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-13, and 15-19  is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Fehri et al. (hereinafter referred to as “Fehri”, US 2014/0362950).
	As to claims 1, 9, and 15, Fehri teaches a method  and/or an apparatus comprising at least one processor, and at least one memory including a computer program code (paragraph [0033]), wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: obtain a first radio signal and a second radio signal (first and second carrier signals, Figs. 3 and 11, S100); determine a first envelope signal based on the first radio signal and a second envelope signal based on the second radio signal (Fig. 3, elements 23 and 26, paragraphs [0035]-[0037], and [0040]); determine a preview  envelope signal based on the first envelope signal and the second envelope signal (i.e., Figs. 3 and 11, S102, paragraphs [0035] and [0040], eq. 5), determine a common clipping gain signal based on the preview envelope signal; determine a first clipping gain signal based on 
	As to claims 2, 10, and 16, Fehri further teaches that at least one of the first clipping gain signal or the second clipping gain is constrained (Figs. 3 and 12, clippers, paragraphs [0038] and [0040], wherein the first and second clipping gains are constrained by clipping threshold).
	As to claims 3, 11, and 17, Fehri further teaches that the first radio signal is placed at a first radio frequency bandwidth and the second radio signal is placed at a second radio frequency bandwidth (Fig. 1, paragraphs [0002], [0012], and [0036]).
As to claims 4, 12, and 18, Fehri further teaches that the first and/or the second crest factor reduction comprises a plurality of crest factor reduction iterations (paragraph [0044]).
	As to claims 5, 13, and 19, Fehri further teaches that the first and the second radio signals comprise a carrier signal (Figs. 3 and 11, S100, abstract, paragraph [0013]).
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6, 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehri.
As to claims 6, 14, and 20, Fehri does not expressly teach pulse shaping and protecting against over-clipping.
It is officially noted that it is well known in the art to use well known pulse shaping techniques in order to reduce harsh effects of clipping, and to protect against over-clipping in order to reduce error vector magnitude (EVM) to an acceptable amount.
It would have been obvious to one of ordinary skill in the art to pulse shape and protect against over-clipping for the reasons stated above.
As to claim 8, Fehri further teaches that the apparatus is a radio transmitter (paragraph [0002]).
Fehri does not expressly teach that the apparatus is a terminal device or an access node.
It is officially noted that it is extremely well known in the art and/or obvious that the transmitter radio taught by Fehri is a terminal device or an access node in order to accurately and/or efficiently transmit signals by performing crest factor reduction of inter-band carrier aggregated signals.
It would have been obvious to one of ordinary skill in the art that the transmitter radio taught by Fehri is a terminal device or an access node for  the reason stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wernears, US 2012/0106680, paragraph [0005]
Cai et al., US 2008/0247487, Figs. 2 and 9
Peeters, US 2005/0232373, paragraphs [0003] and [0012]
Pratt et al., US 10,727,880, Fig. 3
Wang, US 10,367,670, Fig. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632